Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for identifying and setting natural tasking of one or more robots.

	Regarding claim 1 the relevant art Preisinger et al. (US Pre-Granted Publication No. US 2018/0354130 A1 hereinafter “Preisinger”) in view of Lee et al (US Pre-Granted Publication No. US 2011/0172819 A1 hereinafter “Lee”) further in view of Ota et al (US Patent No. US 9,375,839 B2 hereinafter “Ota”) discloses a robotic system with a maximum number of degrees of freedom (Preisinger [0048]) setting natural robot tasks for the system (Preisinger [00115]) which includes a minimum number of degrees of freedom for a workpiece (Preisinger [[00115] with reduced amounts of motion for the naturalistic motion (Lee [0044]) but fails to disclose wherein the system scans a full workpiece to automatically determine a set of natural workpiece constraints. Specifically, the relevant art fails to disclose “A system comprising: a robotic system having a maximum number of degrees of freedom associated therewith, wherein the maximum number of degrees of freedom corresponds to a maximum number of modes in which the robotic system can move; a graphical user interface configured to receive a natural robot task having at least one natural workpiece constraint associated with the natural robot task, wherein the natural robot task includes a task that is performed using a reduced amount of motion; a scanner configured to automatically scan an entire workpiece; and a processor configured to identify a minimum number of degrees of freedom required to perform the natural robot task, wherein the minimum number of degrees of freedom is based upon, at least in part, the scanned workpiece and the at least one natural workpiece constraint associated with the natural robot task, wherein the minimum number of degrees of freedom is a minimum number of modes in which the robotic system can move to perform the natural robot task, wherein the processor determines how to perform the natural robot task automatically.”. 

	Claims 2-20 and 21-42 are also allowed due to their dependence on independent claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,016,539 B1 discloses a scanning means for identifying pattern recognition 
US 2012/0017507 A1 discloses a means for organizing organic material based on scanned information 
US 2019/0063907 A1 discloses a measurement system to determine if an object will fit in the machine based on a scanned image
US 2019/0321984 A1 discloses a means for gripping a workpiece based on the captured images to determine the size of the object 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664